           Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 S.A.P., et al.,

 Plaintiffs,

 v.
                                                          Civil Action No. 1:19-cv-3549
 MERRICK B. GARLAND, Attorney General,
 et al.,

 Defendants.



                        DEFENDANTS’ MOTION FOR ABEYANCE

        Defendants respectfully request that this Court hold this case in abeyance pending the

Departments of Homeland Security and Justice’s (“the Departments”) response to the President’s

February 2, 2021 Executive Order 14010 (“Executive Order”) and the resolution of the pending

appeal in Kiakombua v. Wolf, No. 20-5372 (D.C. Cir.). As explained below, the Executive Order

directs the Departments to “conduct a comprehensive examination of current rules, regulations,

precedential decisions, and internal guidelines governing the adjudication of asylum claims and

determinations of refugee status to evaluate whether the United States provides protection for those

fleeing domestic or gang violence in a manner consistent with international standards” and to

“promulgate joint regulations, consistent with applicable law, addressing the circumstances in

which a person should be considered a member of a ‘particular social group,’ as that term is used

in 8 U.S.C. § 1101(a)(42)(A), as derived from the 1951 Convention relating to the Status of

Refugees              and              its            1967              Protocol.”              See

https://www.federalregister.gov/documents/2021/02/05/2021-02561/creating-a-comprehensive-
          Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 2 of 11




regional-framework-to-address-the-causes-of-migration-to-manage-migration. The instructions in

the Executive Order bear directly on the issues before the Court in the parties’ cross motions for

summary judgment (ECF no. 47 and ECF no. 48). The Court should thus suspend consideration

of this matter while that Department review and action is pending. See Save Jobs USA v. Dep’t of

Homeland Sec., 942 F.3d 504, 508 (D.C. Cir. 2019) (holding a case “in abeyance, initially to allow

the incoming administration to consider the case and later because the Department expected to

begin the process of rescinding the rule”). An abeyance would conserve judicial resources, allow

the process directed by the Executive Order to move forward, avoid further litigation, and obviate

the need to address any novel legal issues this case raises.

       In this case, Plaintiffs originally challenged two USCIS guidance and training documents,

an undated Policy Memorandum (the “Memo”) entitled Guidance for Processing Reasonable

Fear, Credible Fear, Asylum, and Refugee Claims in Accordance with Matter of L-E-A-, and the

September 2019 Credible Fear Lesson Plan (the “Lesson Plan”). See generally, Amended

Complaint, ECF no. 16. In their Supplemental Amended Complaint, Plaintiffs have “include[d]

allegations about subsequent email guidance issued after the filing of the Amended Complaint”

that replaced the Memo. See ECF no. 63. As described in Defendants’ motion for summary

judgement, see generally ECF no. 48 at 21-40, both documents provide guidance regarding a

recent binding Attorney General decision, Matter of L-E-A-, 27 I. & N. Dec. 581 (A.G. 2019) (L-

E-A- II). In that case, the Attorney General abrogated in part a prior precedential decision from the

Board of Immigration Appeals (“Board”), in which the Board held that the applicant’s immediate

family was a particular social group without conducting the necessary case-by-case analysis of the
           Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 3 of 11




proposed group.1 Accordingly, the Departments of Homeland Security and Justice’s “examination

of … precedential decisions, and internal guidelines” and their promulgation of joint regulations

relating to membership in a “particular social group” may resolve all issues with respect to

Plaintiffs’ challenges. Moreover, the Memo has been rescinded, and another judge in this District

set aside the Lesson Plan in Kiakombua v. Wolf, 498 F. Supp. 3d 1 (D.D.C. 2020), and it is therefore

not in use.2

         Placing this case in abeyance will thus ensure that this Court is fully informed by the

assessment and rulemaking ordered by the Executive Order and the Lesson Plan’s status when this

Court considers the legal issues that are pending before this Court. And given that those

developments may resolve in whole or in part those legal issues, an abeyance would conserve the

resources of both the Court and the parties. See Save Jobs USA, 942 F.3d at 508 (discussing the

Court’s having held the case in abeyance “because the Department expected to begin the process

of rescinding the rule”). Finally, because none of the Plaintiffs suffer any actual harm at present,

neither party will be harmed by an abeyance.

                                        BACKGROUND

    I.         L-E-A- II and USCIS Guidance and Training Materials Following L-E-A- II.

         As described in Defendants’ motion for summary judgement, see generally ECF no. 48 at

4-9, in 2017, the Board issued a precedential decision in which it held that the applicant’s proposed

particular social group (the immediate family of his father) was a legally valid particular social




1
  Plaintiffs did not timely file a challenge of the Attorney General’s decision itself, and have
represented in subsequent filings that they do not challenge the decision itself. See generally ECF
16, ECF NO. 47.
2
  USCIS issued a Credible Fear Lesson Plan in April 2019 and a subsequent Credible Fear Lesson
Plan in September 2019. On November 17, 2020, the district court in Kiakombua vacated both
versions of the Credible Fear Lesson Plan in their entirety.
           Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 4 of 11




group, based primarily on party concessions. Matter of L-E-A-, 27 I. & N. Dec 40, 42-43 (BIA

2017) (L-E-A- I). The Attorney General directed the Board to refer to him its decision in L-E-A- I

pursuant to 8 C.F.R. § 1003.1(h)(1)(i), and, in 2019, he issued a decision abrogating in part L-E-

A- I, reiterating that social groups defined by family membership must, like all other proposed

groups, meet the criteria for valid particular social groups. 27 I. & N. Dec. at 586; see Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014); see also 8 U.S.C. § 1103(a)(1) (“determination[s] and

ruling[s] by the Attorney General with respect to all questions of law shall be controlling”).

         On July 29, 2019, USCIS advised its asylum officers in an email about the decision in L-

E-A- II and that they were obligated to follow it. And, in an undated Policy Memorandum for

USCIS employees (the “Memo”), USCIS advised its employees of L-E-A- II. USCIS also revised

its Lesson Plan, an internal training document dated September 24, 2019, to include a discussion

of family social groups and L-E-A- II. On May 14, 2021, USCIS rescinded the Memo that Plaintiffs

challenge. See ECF no. 62, Exh. A. Also on May 14, the Asylum Division Chief within USCIS

emailed adjudicators and announced that the challenged Memo had been revoked. See ECF 62,

Exh. B. His email also alerted the adjudicators, including asylum officers who conduct credible

fear interviews, that “the Attorney General’s decision in [L-E-A- II] remains binding precedent”

in accordance with 8 U.S.C. § 1103. Id.

   II.      This Litigation.

         Plaintiffs are inadmissible noncitizens who claim to fear persecution in their home

countries based on their membership in certain family groups. After arriving in the United States

and being placed into expedited removal, asylum officers interviewed them to assess whether they

had a credible fear of persecution or torture—a threshold screening of a noncitizen’s fear claim

that he or she must meet before he or she may pursue the claim in further proceedings. See 8 U.S.C.
             Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 5 of 11




§ 1225(b)(1)(B)(ii); 8 C.F.R. § 208.30(e). Asylum officers determined that Plaintiffs did not

establish that they had a credible fear of persecution or torture, and thereafter Plaintiffs were thus

subject to removal without further hearing or review. See 8 U.S.C. § 1225(b)(1)(B)(iii)(I).

           Plaintiffs filed this suit, alleging that their credible fear claims were wrongly rejected based

on guidance and training materials (the Memo and Lesson Plan), distributed to asylum officers by

USCIS, that explained the Attorney General’s binding decision in L-E-A- II. As relief, they sought

to have this Court declare the Memo and Lesson Plan contrary to law, enter an order vacating both

documents, and enjoin “Defendants from continuing to apply” the guidance and training materials

relating to L-E-A- II. Am. Compl. Prayer for Relief. The parties subsequently each filed motions

for summary judgment. ECF nos. 47, 48. Plaintiffs have also filed a Supplemental Amended

Complaint that “includes allegations about subsequent email guidance issued after the filing of the

Amended Complaint” that replaced the Memo. See ECF no. 63

    III.       Kiakombua and the President’s February 2, 2021 Executive Order.

           On October 31, 2020, another judge of this District declared portions of the Lesson Plan

unlawful and vacated the Lesson Plan in full. Kiakombua, 498 F. Supp. 3d 1 (D.D.C. 2020). The

government filed a protective notice of appeal, but the Office of the Solicitor General has not yet

decided whether to pursue an appeal of the case. See Justice Manual § 2-2.132;3 see also 28 C.F.R.

§ 0.20(b); Kiakombua v. Mayorkas, No. 20-5372, D.C. Cir.

           On February 2, 2021, President Biden issued the Executive Order, which directs the

Departments to “conduct a comprehensive examination of current rules, regulations, precedential




3
  “If the time for appeal or cross-appeal is about to expire . . . and the United States Attorney has
not yet received notice from the appropriate division of the Department as to whether an appeal is
to be taken, a ‘protective’ notice of appeal should be filed in order to preserve the government’s
right to appeal.”
           Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 6 of 11




decisions, and internal guidelines governing the adjudication of asylum claims and determinations

of refugee status to evaluate whether the United States provides protection for those fleeing

domestic or gang violence in a manner consistent with international standards” and to “promulgate

joint regulations, consistent with applicable law, addressing the circumstances in which a person

should be considered a member of a ‘particular social group,’ as that term is used in 8 U.S.C.

§ 1101(a)(42)(A), as derived from the 1951 Convention relating to the Status of Refugees and its

1967        Protocol.”     See      https://www.federalregister.gov/documents/2021/02/05/2021-

02561/creating-a-comprehensive-regional-framework-to-address-the-causes-of-migration-to-

manage-migration.

                                          ARGUMENT

    I.      An Abeyance Would Conserve Judicial Resources.

         This Court should hold this case in abeyance while the process directed by the Executive

Order moves forward. All but one of Plaintiffs’ claims in their Amended Complaint is moot, and

that claim would be moot but for the pending appeal in Kiakombua, and will therefore be moot

should that appeal not move forward, or be resolved.4 Even with respect to the new claim in

Plaintiffs’ Supplemental Complaint regarding the new email guidance, the result of the review and

joint rulemaking ordered in the Executive Order may resolve Plaintiffs’ claims related to that

guidance in whole or in part. While Plaintiffs do not and cannot directly challenge the Attorney

General’s decision in L-E-A- II, ECF no. 16 at ¶¶ 71-74, ECF no. 31 at n.2, ECF no. 48 at 13-14,

the decision and related guidance (including the new email guidance) pertains entirely to the legal

validity of “particular social groups” relating to family membership, and the review and



4
  Even if Plaintiffs’ suggested supplemental briefing concludes, Defendants respectfully assert that
the Court should grant this motion for abeyance and rule on the supplemental briefing after the
review process required by the Executive Order, should a ruling be necessary at that time.
          Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 7 of 11




rulemaking could alter the meaning of “particular social group” in a way that would render

Plaintiffs’ challenges of guidance relating to L-E-A- II a nullity.

       Critically, neither of the documents that Plaintiffs challenged in their Amended Complaint

are currently in use. The Memo has been rescinded after review pursuant to the Executive Order.

See ECF no. 62, Exh. A. Therefore, any challenge to it is moot. Save Jobs USA, 942 F.3d at 508.

And the Lesson Plan was vacated in Kiakombua. Absent a successful appeal by the government in

Kiakambua, id., Plaintiffs’ challenge to the Lesson Plan is also therefore moot. Accordingly, the

pending resolution of the government’s appeal in Kiakombua further warrants placing this case in

abeyance. National Treasure Employees Union v. United States, 101 F.3d 1431 (D.C. Cir. 1999)

(“Not only does this rationale protect the expenditure of judicial resources, but it comports with

[the Court’s] theoretical role as the governmental branch of last resort. Article III courts should

not make decisions unless they have to.” (citing Allen v. Wright, 468 U.S. 737, 752 (1984))).

       Because Plaintiffs’ claims relating to the Lesson Plan would be foreclosed in whole or in

part if the government loses or does not pursue appeal in Kiakombua, and all of their claims would

be foreclosed if the Departments promulgate a rule that abrogates or materially alters the Attorney

General’s statements regarding particular social groups in L-E-A- II, this Court may never even

have to reach the merits of either party’s motion for summary judgment. See, e.g., Wash. Alliance

of Tech. Workers v. U.S. Dep’t of Homeland Sec., 650 F. App’x 13, 14 (D.C. Cir. 2016) (dismissing

case as moot and explaining that case challenging agency regulation is “moot” when the challenged

regulation is “no longer in effect”). Accordingly, a stay would promote an efficient use of judicial

resources. Moreover, if the requirements for particular social groups are under review and may be

modified in the near future, the Court “may never need to” “decide the merits of [this] challenge”
           Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 8 of 11




of the application of those requirements to claims relating to family membership. Wheaton Coll.

v. Sebilius, 703 F.3d 551, 552 (D.C. Cir. 2012).

         An abeyance also accords with the D.C. Circuit’s practice to hold regulatory challenges in

abeyance when a change in administration occurs, allowing the agency actors to reassess their

rules and precedents after a change in administration. See Am. Lung Ass’n v. Envtl. Prot. Agency,

985 F.3d 914, at 937 (D.C. Cir. Jan. 18, 2021) (recognizing abeyance may be warranted in such

circumstances even after a court “hear[s] argument . . . but before we issue[] a decision” when the

agency “reassesse[s] its position” after a change in administration); accord Save Jobs USA, 942

F.3d at 508. As the D.C. Circuit has also recognized, a “change in administration brought about

by the people casting their votes is a perfectly reasonable basis for an executive agency’s

reappraisal of the costs and benefits of its programs and regulations. As long as the agency remains

within the bounds established by Congress, it is entitled to assess administrative records and

evaluate priorities in light of the philosophy of the [new] administration.” Nat’l Ass’n of Home

Builders v. E.P.A., 682 F.3d 1032, 1043 (D.C. Cir. 2012). An abeyance to allow such a reappraisal

of issues in this case accords with this principle, especially given that the President has ordered

such a reappraisal.

   II.      An Abeyance Will Not Harm Any Party.

         An abeyance in this case does not benefit or harm either party. The Government agreed

that it would not remove the Plaintiffs named in this suit while the summary judgment motions

were pending before this Court. See ECF no. 46. If the Departments abrogate or alter L-E-A- II

due to the review ordered by the Executive Order, then Plaintiffs’ claims would be entirely moot.

If the Departments issue joint rulemaking that is consistent with L-E-A- II, or if the government

successfully appeals Kiakombua and the Lesson Plan returns to use, nothing will have changed for
          Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 9 of 11




Plaintiffs—the rule in L-E-A- II would still govern their proceedings. However, as the D.C. Circuit

has explained, even were that to occur, it is “preferable as a general matter to review a set of claims

in the context of an extant rather than a defunct rule.” Ass’n of Am. Physicians & Surgeons v.

Sebelius, 746 F.3d 468, 473 (D.C. Cir. 2014). And this Court can determine whether it is

appropriate to proceed with resolution of the merits of the pending motions fully informed by those

developments. Either way, staying proceedings ensures that the Court and the parties do not

expend resources unnecessarily litigating an issue which may no longer even need resolution. And,

even if continued litigation is necessary, it would be greatly informed by the upcoming

developments discussed herein. Moreover, Defendants anticipate that any stay or abeyance would

be brief. The Executive Order places a deadline for the decision and guidelines assessment of

August 2, 2021 and a deadline for the joint rulemaking of November 1, 2021. This Court could

determine whether to proceed to resolution of the merits of this case, or whether the changes moot

out any ongoing controversy based on the operative pleadings, as soon as the time period outlined

in the Executive Order expires.

                                          CONCLUSION

       Thus, because the issues presented in Plaintiffs’ motion for preliminary injunction and the

parties’ cross motions for summary judgment are closely intertwined with, and potentially will be

resolved by, the pending appeal in Kiakombua and the joint rulemaking ordered by the Executive

Order, the Court should place this case in abeyance and grant relief from all deadlines.
        Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 10 of 11




Dated: June 9, 2021                      Respectfully submitted,

                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General

                                         WILLIAM C. PEACHEY
                                         Director

                                         EREZ REUVENI
                                         Assistant Director

                                         s/Lauren C. Bingham
                                         LAUREN C. BINGHAM
                                         Senior Litigation Counsel
                                         U.S. Department of Justice, Civil Division
                                         Office of Immigration Litigation
                                         P.O. Box 868, Ben Franklin Station
                                         Washington, DC 20044
                                         Tel: (202) 616-4458
                                         Email: Lauren.C.Bingham@usdoj.gov

                                         CHRISTINA P. GREER
                                         Senior Litigation Counsel

                                         SARAH K. PERGOLIZZI
                                         Trial Attorney

                                         Attorneys for Defendants
         Case 1:19-cv-03549-RC Document 65 Filed 06/09/21 Page 11 of 11




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 S.A.P., et al.,

 Plaintiffs,

 v.
                                                         Civil Action No. 1:19-cv-3549
 MERRICK B. GARLAND, Attorney General,
 et al.,

 Defendants.




      [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR ABEYANCE

        Before the Court is Defendants’ Motion for Abeyance. Having considered the motion, any

opposition, and reply in support, the Court hereby GRANTS Defendants’ Motion for Abeyance.

The parties are directed to file a status report by November 15, 2021, after the conclusion of the

period set forth in the Executive Order.



Dated: ______________________                        ____________________________
                                                     Hon. Rudolph Contreras
                                                     United States District Judge
